200 P.3d 613 (2009)
225 Or. App. 201
Ira WEINTRAUB, an individual, Plaintiff-Appellant,
v.
PACIFIC WEST ROOFING; George H. Johnson, Inc., an inactive Oregon corporation; Ron Zimmerman, dba Acer Inspection Services; and Ricardo Lovett General Contracting, Inc., an Oregon corporation, Defendants, and
Precision Exteriors, Inc., a Washington corporation; Haltiner Sheet Metal, Inc., an Oregon corporation; and Pacific West Construction, Inc., an Oregon corporation, dba Pacific West Roofing, Defendants-Respondents.
Precision Exteriors, Inc., a Washington corporation, Third-Party-Plaintiff,
v.
HF Construction and Byron Farris, dba Farris Construction, Third-Party Defendants.
040606531; A129985.
Court of Appeals of Oregon.
Submitted on December 11, 2008.
Decided January 7, 2009.
Gary I. Grenley, James F. Marron, Portland, and Grenley, Rotenberg, Evans, Bragg & Bodie, P.C., filed the opening brief for appellant. Peter J. Viteznik, Portland, and Kilmer, Voorhees & Laurick, PC, filed the reply brief.
Michael T. Stone, Hillsboro, and Brisbee & Stockton, LLC, and Stephen E. Archer, Portland, and Smith Freed & Eberhard, PC, and Marc Carlton, Portland, and Williams Kastner & Gibbs PLLC, filed the joint brief for respondents.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Plaintiff appeals, challenging the allowance of summary judgment for defendants in a construction defect case. Defendants acknowledge that, in light of Harris v. Suniga, 344 Or. 301, 180 P.3d 12 (2008), the allowance of summary judgment was erroneous. We accept that concession as well founded.
Reversed and remanded.